DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

	
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ainsworth (US 6,974,391 B2) in view of Boggs (US 2016/0303443 A1) and Taylor (US 2008/0242437 A1).

Regarding claim 1, Ainsworth teaches a golf system (See Abstract and 1:61+), a golf tee pad (See 1:61+), an identification reading device at the golf tee pad (See 1:61+) and a computer the computer receiving identification information from the identification reading device and the computer associating the identification information with a golf player who is at the golf tee pad (See 1:61+).  Boggs teaches the golf club and the identification device associated with the golf club and readable by the identification reading device (See [0205+]).  Taylor teaches a pedestal (See Figure 1).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ainsworth with the teaching of Boggs to determine an estimated distance of the golf shot (See [0205+]) and with the pedestal of Taylor to provide golf training aid to the user (See [0016+]).  Reference In re Larson, where “The court affirmed the rejection holding, among other reasons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’”  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))  As such the use of an Integrated ID reading device would be an obvious engineering choice at the time of the invention.

Regarding claims 2 and 3, Ainsworth teaches:
Claim 2: wherein the identification reading device is a radio frequency identification device reader and the identification device is a radio frequency identification device.  (See 5:52+ and 8:10+)
Claim 3: wherein the identification reading device is an optical scanner and the identification device is an optical code.  (See 7:25+)

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ainsworth (US 6,974,391 B2) in view of Boggs (US 2016/0303443 A1), Luciano US 9,339,715 B2) and Taylor (US 2008/0242437 A1).

Regarding claim 4 and 5, Luciano teaches the optical code as a bar code and a QR code (See 7:12+).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ainsworth with the teaching of Luciano to provide a tracking module to track golf balls that includes unique identifiers (See 7:12+).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ainsworth (US 6,974,391 B2) in view of Boggs (US 2016/0303443 A1), Emmerson (EP 1246672 A2) and Taylor (US 2008/0242437 A1) and Reising (US 5,370,389 A).

Regarding claim 7, Reising teaches the ability to score a golf game at the players location which may also include activates sensed at a fairway, a green, obstacles or a cup (2:6+)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ainsworth with the teaching of Reising to provide means to score a golf game (See 2:6+).

Claims 9 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ainsworth (US 6,974,391 B2) in view of Boggs (US 2016/0303443 A1), Emmerson (EP 1246672 A2) and Taylor (US 2008/0242437 A1).

Regarding claim 9, Ainsworth teaches a method of automatically scoring a golf player (See Abstract wherein the distance measurements such as a hole in one where the distance is zero and other distance aspects are considered scoring a golf player), detecting movement of a golf ball after it is hit by the golfer and recording the location of the ball when the ball stops with a stroke accreditation.  Emmerson teaches the crediting the golf player with a stroke when the ball stops, each time detecting movement of the golf ball updating the location of the golf ball and crediting the golf player with another stroke (See Abstract).  Boggs teaches detecting and recording the golf player at a golf tee pad by an identification reading device at the golf tee pad reading an identification device of a golf club that is used by the golf player (See [0205+]).  Taylor teaches a pedestal (See Figure 1).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ainsworth with the teaching of Emmerson to allow the number of strokes to be counted (See Abstract) and with the teaching of Boggs to provide an estimated distance of a golf shot (See [0205+]) and with the pedestal of Taylor to provide golf training aid to the user (See [0016+]).

Regarding claim 20-21, Ainsworth teaches (Claim 20) wherein the identification reading device is a radio frequency identification device reader and the identification device is a radio frequency identification device.  (See 5:52+ and 8:10+) and (Claim 21) wherein the identification reading device is an optical scanner and the identification device is an optical code.  (See 7:25+)

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ainsworth (US 6,974,391 B2) in view of Boggs (US 2016/0303443 A1), Emmerson (EP 1246672 A2), Taylor (US 2008/0242437 A1) and Luciano US 9,339,715 B2).

Regarding claims 22-23, Luciano teaches (Claims 22 and 23) the optical code as a bar code and a QR code (See 7:12+).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ainsworth with the teaching of Luciano to provide a tracking module to track golf balls that includes unique identifiers (See 7:12+).

Claim 15 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs (US 2016/0303443 A1) in view of Emmerson (EP 1246672 A2) and Taylor (US 2008/0242437 A1) and Reising (US 5,370,389 A).

Regarding claim 15, Emmerson teaches program instruction embodied on a computer and storage medium for automatically scoring a golf player wherein the at least one instructions comprises: receiving data from a plurality of ball detectors indicating movement of a golf ball after it is hit by the golf club, the computer recording the location of the golf ball when the golf ball stops and credits the golf player with a stroke, each time the computer readable instruction detect movement of the golf ball the computer updates the location of the golf ball and credits the golf player with another stroke (See Abstract).  Boggs teaches the computer receives from the identification reading device a value of an identification device of a golf club that is used by the golf player at a golf tee pad (See [0205+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ainsworth with the teaching of Boggs to determine an estimated distance of the golf shot (See [0205+]).  Reference In re Larson, where “The court affirmed the rejection holding, among other reasons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’”  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))  As such the use of an Integrated ID reading device would be an obvious engineering choice at the time of the invention.

	Regarding claims 24-25, Ainsworth teaches (Claim 24) wherein the identification reading device is a radio frequency identification device reader and the identification device is a radio frequency identification device.  (See 5:52+ and 8:10+) and (Claim 25) wherein the identification reading device is an optical scanner and the identification device is an optical code.  (See 7:25+)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ainsworth with the teaching of Boggs to determine an estimated distance of the golf shot (See [0205+]).

Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs (US 2016/0303443 A1) in view of Emmerson (EP 1246672 A2), Ainsworth (US 6,974,391 B2), Taylor (US 2008/0242437 A1) and Reising (US 5,370,389 A).

Regarding claim 26-27, Luciano teaches (Claims 26 and 27) the optical code as a bar code and a QR code (See 7:12+).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ainsworth with the teaching of Luciano to provide a tracking module to track golf balls that includes unique identifiers (See 7:12+).

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
The applicant argues that Boggs does not teach the golf club id unit is designed to identify the player or user using the golf club, however this is a functioning of the apparatus.  Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)  Moreover, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As such, the arguments towards the golf club identification unit being used to identify the person or user of the golf club are not seen to differentiate over the cited prior art of record.  
Furthermore, the examiner does not find the limitations in the claims to be included which explicitly call for the id unit to identify the specific user or person using the golf club.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711